— Relator has appealed from a final order and judgment of the Albany Special Term of the Supreme Court, entered in the office of the clerk of the county of Albany on the 24th day of December, 1934, which confirmed the report of a referee in a certiorari proceeding brought by relator for the review of an assessment for taxation for the year 1933 upon property known as 135 Washington avenue, Albany, N. Y. The property was assessed by the board of assessors at the sum of $90,000. The relator instituted the proceeding to review such assessment upon the grounds of illegality, inequality and overvaluation. No proof was offered by relator on the claim of illegality. On the claim of inequality both parties stipulated that property generally in the city of Albany was, on the rolls for the year 1933, assessed at eighty-eight per cent of its full value. On the question of overvaluation relator swore two witnesses, one of whom testified that the total valuation of the property was $42,500, the other that its total value was $40,000. One witness on behalf of the city testified that the total value of the property was $90,822; the other gave the total valuation as $90,456. The referee found the fair market value of the property to be $90,000 and in view of the stipulation as to inequality he recommended that the assessment be reduced to $79,200. The Special Term confirmed the referee’s report. There is evidence to sustain the decision of the Special Term. Order and judgment unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.